Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 17-36, in the reply filed on 01/12/2022 is acknowledged.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.

Claim Objections
Claim 17 is objected to because of the following informalities: The phrase “actuating the the sample” in line 8 should read “actuating the sample”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 recites “recording a time period between the scanning and the transporting”. While the specification discloses recording the time the container is placed in the sample preparation device (paragraphs [0027] and [0040]), the specification fails to disclose “recording a time period between the scanning and the transporting” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 22-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 17, claim 17 recites the limitation “a storage compartment” in line 11. Since “a storage compartment” is established previously in line 11, it is unclear if the storage compartments are the same or different. Claims 18-20, 22-28, and 35-36 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 27, claim 27 recites the limitation “the cap is disposed above a closed end of the tube”, which is unclear. If a tube has an open end and a closed end, is the cap above the closed end (i.e. not at the open end)? Is the cap at the bottom of the tube (e.g. in Fig. 4, as claimed, would the cap be disposed at the lower end 92, which is the closed end of the tube)? 
Regarding claim 29, claim 29 recites the limitation “a storage compartment” in line 8. Since “a storage compartment” is established previously in line 8, it is unclear if the storage compartments are the same or different. Claims 30-34 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 34, claim 34 recites the limitation “the cap is disposed above a closed end of the tube”, which is unclear. If a tube has an open end and a closed end, is the cap above the closed end (i.e. not at the open end)? Is the cap at the bottom of the tube (e.g. in Fig. 4, as claimed, would the cap be disposed at the lower end 92, which is the closed end of the tube)?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 35 recites the same limitation as claim 28, which it depends, thus claim 35 fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It appears that claim 35 should have been dependent on claim 29, thus for examination purposes, claim 35 is being interpreted as being dependent on claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 23-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thomas et al. (US 20140113278 A1).
Regarding claim 17, Thomas teaches a method for preparing a blood sample, comprising: 
receiving at a sample preparation machine, a sample container containing the blood sample (Fig. 3, step 304 teaches loading tube strips to a processing module, i.e. the module receives the tube strips; Fig. 2 shows the processing module; paragraph [016] teaches each tube strip has sample tubes; paragraphs [0135] and [0252] teaches the samples include blood); 
scanning, using the machine, an identifier of the sample container, the identifier containing information indicative of a characteristic of at least one of the sample container or the blood sample contained therein (paragraphs [0102] and [0120] teach the process includes 
after the scanning, and with the machine, actuating the sample container to repeatedly change a position of the sample container (Fig. 3, step 310, teaches mixing the tube strips, which is interpreted as actuating to repeatedly change a position of the container); and 
after the actuating, and with the machine, transporting the sample container to (1) a centrifuge to be centrifuged (Fig. 3, step 312 teaches centrifuging the tube strips after mixing) and then to a storage compartment (Fig. 3, step 316 and paragraph [0093] teaches the tube strip is placed on a retainer for storage during the decanting process), based on the information of the identifier (paragraph [0102] teaches barcodes are read periodically to track sample locations, thus Thomas inherently discloses the transporting based on the information of the identifier because the barcode is read periodically to track the samples; furthermore, since the barcode is periodically tracked, the steps of actuating, transporting, and centrifuging occur after the barcode is read, i.e. based on the information of the identifier).
	If it is determined that Thomas fails to explicitly teach after the actuating, and with the machine, transporting the sample container to (1) a centrifuge to be centrifuged and then to a storage compartment, based on the information of the identifier, Thomas further teaches that the processing module may direct the tubes to appropriate test stations automatically based on reading identifying marks on the tubes, such as barcodes and associated tube type data (paragraph [0139]).
based on the information of the identifier. Doing so would improve automation of the samples as taught by Thomas. 
Note that the in the step of “transporting the sample container to (1) a centrifuge to be centrifuged and then to a storage compartment, or (2) to a storage compartment without entering the centrifuge”, the BRI would require one of the steps (1) or (2). Thus, Peach is interpreted as teaching step (1). 
Regarding claim 23, Thomas further teaches wherein actuating includes agitating the sample container without inverting the sample container (paragraph [0072] teaches an orbital shaker to mix the samples).
Regarding claim 24, Thomas further teaches wherein the actuating causes the blood sample to mix with an additive contained within the sample container (paragraph [0252] teaches samples comprise transport stabilization medium liquid containing cellular, mucous, and other materials, which are interpreted as “an additive”, which would inherently mix during the mixing step).
Regarding claim 25, Thomas fails to explicitly teach wherein the storage compartment is refrigerated.
Thomas further teaches tube strips that were processed are refrigerated and stored (paragraph [0114]). Thomas teaches that orbital shakers may include a heater or chiller to heat or cool the samples in the tubes (paragraph [0072]).

Regarding claim 26, Thomas further teaches wherein the scanning includes reading a barcode on the sample container (paragraph [0102]).
Regarding claim 28, Thomas further teaches wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment (paragraph [0084] teaches a robotic system that includes grippers to transport the tube strips and tube strip holders throughout the processing module, which inherently would transport the tube strips along a curved axis).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 17 above, and further in view of Yang et al. (CN 103308376 A).
Regarding claim 18, while Thomas teaches that electronic record identifying the tubes are linked to each barcode (paragraph [0118]) and that a processing module may direct tubes to an appropriate test station automatically based on barcodes and associated tube type data (paragraph [0139]), Thomas fails to teach wherein the actuating the sample container includes repeatedly changing the position of the sample container a set number of times based on the information.
Yang teaches a collecting blood mixing apparatus (abstract). Yang teaches that each kind of blood collection tube has an optimal combination of rotation speed-inclination angle-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Yang to provide wherein the actuating the sample container includes repeatedly changing the position of the sample container a set number of times based on the information. Doing so would optimize the mixing of the sample to improve overall sample preparation as taught by Yang. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 17 above, and further in view of Sarwar et al. (US 20130280130 A1).
Regarding claim 19, Thomas fails to teach the method further comprising: recording a time that the sample container is received.
Sarwar teaches an automatic analyzer that analyzes blood (paragraph [0001]). Sarwar teaches that the state of a reagent can be grasped by writing the recorded result of the measured housing elapsed time for a reagent vessel into a storage medium attached to the reagent vessel (paragraph [0043]), therefore allowing for the reagent vessel to be transferred as early as possible, even if the elapsed time approaches a limit value (paragraph [0043]). Sarwar teaches there is a concern with degradation of a reagent over time (paragraph [0006]).
. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 17 above, and further in view of Yang and Haynes (US 5632905 A).
Regarding claim 20, Thomas fails to teach the method further comprising: after the scanning and before the actuating, holding the sample container for a set amount of time based on the information.
Yang teaches that each kind of blood collection tube has an optimal combination of rotation speed-inclination angle-rotation time (paragraph [0007]) and that mixing blood according to that optimal combination has the best effect of the mixing reaction (paragraph [0007]). Yang teaches that the mixing apparatus provides a high degree of automation through automatic identification of the type of blood collection tube and targeted mixing operation (paragraph [0011]). Yang teaches an identification device (paragraph [0025]) to identify a barcode on the tube (paragraph [0092]).
Haynes teaches a blood sample and centrifuge (abstract). Haynes teaches that a blood sample would need to sit for a time to form the desired extent of clotting in the tube before centrifugation if not treated with an anticoagulant (column 2, lines 42-45).
. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 17 above, and further in view Champseix et al. (US 5665309 A).
Regarding claim 22, While Thomas teaches the mixing device may be any device suitable for mixing the contents of the tubes (paragraph [0072]), Thomas fails to teach wherein the actuating includes inverting the sample container.
Champseix teaches a device for agitating and taking samples of blood products from tubes that are grouped together in a rack (abstract). Champseix teaches inverting the samples to repeatedly change a position of the sample container (column 5, lines 49-53). Champseix teaches the device improves agitation of the products to be analyzed, permits faster processing speeds, makes it possible to reduce the mechanical wear and tear of components, and requires less drive power (column 2, lines 34-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 17 above, and further in view of Ferkany (US 5151184 A).
Regarding claim 27, Thomas further teaches wherein the sample container includes a tube (Fig. 29) and a cap secured to the tube (Fig. 29, element 2804). Thomas fails to teach the transporting including transporting the sample container in an inverted configuration such that the cap is disposed above a closed end of the tube.
Ferkany teaches an automatic system for preparing blood (abstract) wherein test tubes are placed in inverted position onto the test tube holders on the conveyor to pass them onto the next station (column 12, lines 54-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Ferkany to provide the transporting including transporting the sample container in an inverted configuration such that the cap is disposed above a closed end of the tube. It would have been obvious to choose either transporting the sample container in an inverted configuration from a finite number of identified, predictable ways to transport a sample container (e.g. either inverted or non-inverted), i.e., it would have been obvious to try the specific configuration of the sample container to optimize the processing and transport of the sample. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 17 above, and further in view of Pollack et al. (US 20140374480 A1).
Regarding claim 28, if it is determined that Thomas fails to teach wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment, Pollack teaches an automation system track integrated into individual analyzer stations to transport samples (Fig. 3; paragraph [0066]). Pollack teaches transporting samples along a curved axis to different stations to provide control over samples to be processed (Fig. 3; paragraphs [0066]-[0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Pollack to provide wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment. Doing so would utilize known transporting methods and paths that would have a reasonable expectation of successfully allowing for control over samples and improve automation. 

Claims 29, 31-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20140113278 A1) in view of Champseix et al. (US 5665309 A).
Regarding claim 29, Thomas teaches a method, comprising: 
scanning, using a sample preparation machine, an identifier of a sample container containing a blood sample, the identifier containing information indicative of a characteristic of at least one of the sample container or the blood sample contained therein (paragraphs [0102] and [0120] teach the process includes intermediate steps such as periodically reading barcodes; 
after the scanning, and with the machine, actuating the sample container to repeatedly change a position of the sample container (Fig. 3, step 310, teaches mixing the tube strips, which is interpreted as actuating to repeatedly change a position of the container); and 
after the actuating, with the machine, transporting the sample container to (1) a centrifuge to be centrifuged (Fig. 3, step 312 teaches centrifuging the tube strips after mixing) and then to a storage compartment (Fig. 3, step 316 and paragraph [0093] teaches the tube strip is placed on a retainer for storage during the decanting process), or (2) to a storage compartment without entering the centrifuge, based on the information (paragraph [0102] teaches barcodes are read periodically to track sample locations, thus Thomas discloses the transporting based on the information of the identifier because the barcode is read periodically to track the samples; furthermore, since the barcode is periodically tracked, the steps of actuating, transporting, and centrifuging occur after the barcode is read, i.e. based on the information of the identifier).
While Thomas teaches the mixing device may be any device suitable for mixing the contents of the tubes (paragraph [0072]), that a processing module may direct tubes to an appropriate test station automatically based on barcodes and associated tube type data (paragraph [0139]), and that barcodes may be read periodically to track sample locations (paragraph [0102]), Thomas fails to teach after the scanning, with the machine, and based on the information, inverting the sample container to repeatedly change a position of the sample container; after the inverting, with the machine, transporting the sample container to (1) a 
Champseix teaches a device for agitating and taking samples of blood products from tubes that are grouped together in a rack (abstract). Champseix teaches inverting the samples to repeatedly change a position of the sample container (column 5, lines 49-53). Champseix teaches the device improves agitation of the products to be analyzed, permits faster processing speeds, makes it possible to reduce the mechanical wear and tear of components, and requires less drive power (column 2, lines 34-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Champseix to provide after the scanning, with the machine, and based on the information, inverting the sample container to repeatedly change a position of the sample container; after the inverting, with the machine, transporting the sample container to (1) a centrifuge to be centrifuged and then to a storage compartment. Doing so would improve agitation of samples to be analyzed, as taught by Champseix, and to improve automation and tracking of the samples during processing, as taught by Thomas.
If it is determined that Thomas fails to explicitly teach after the inverting, and with the machine, transporting the sample container to (1) a centrifuge to be centrifuged and then to a storage compartment, or (2) to a storage compartment without entering the centrifuge, based on the information of the identifier, Thomas further teaches that the processing module may direct the tubes to appropriate test stations automatically based on reading identifying marks on the tubes, such as barcodes and associated tube type data (paragraph [0139]).
or (2) to a storage compartment without entering the centrifuge, based on the information of the identifier. Doing so would improve automation of the samples as taught by Thomas. 
Note that the in the step of “transporting the sample container to (1) a centrifuge to be centrifuged and then to a storage compartment, or (2) to a storage compartment without entering the centrifuge”, the BRI would require one of the steps (1) or (2). Thus, Peach is interpreted as teaching step (1). 
Regarding claim 31, Thomas in view of Champseix further teach wherein the inverting causes the blood sample to mix with an additive contained within the sample container (Thomas, paragraph [0252] teaches samples comprise transport stabilization medium liquid containing cellular, mucous, and other materials, which are interpreted as “an additive”, which would inherently mix during the mixing step).
Regarding claim 32, Thomas in view of Champseix fail to explicitly teach wherein the storage compartment is refrigerated.
Thomas further teaches tube strips that were processed are refrigerated and stored (paragraph [0114]). Thomas teaches that orbital shakers may include a heater or chiller to heat or cool the samples in the tubes (paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Champseix to provide 
Regarding claim 33, Thomas in view of Champseix further teach wherein the scanning includes reading a barcode on the sample container (Thomas, paragraph [0102]).
Regarding claim 35, Thomas in view of Champseix further teaches wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment (Thomas, paragraph [0084] teaches a robotic system that includes grippers to transport the tube strips and tube strip holders throughout the processing module, which inherently would transport the tube strips along a curved axis).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Champseix as applied to claim 29 above, and further in view of Sarwar et al. (US 20130280130 A1).
Regarding claim 30, while Thomas teaches barcodes are read periodically to track sample locations (paragraph [0102]) and that mixing is performed for 30 seconds (paragraph [0090]), Thomas fails to teach the method further comprising recording a time period between the scanning and the transporting.
Sarwar teaches an automatic analyzer that analyzes blood (paragraph [0001]). Sarwar teaches that the state of a reagent can be grasped by writing the recorded result of the measured housing elapsed time for a reagent vessel into a storage medium attached to the reagent vessel (paragraph [0043]), therefore allowing for the reagent vessel to be transferred 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Champseix to incorporate the teachings of Sarwar to provide the method further comprising: recording a time period between the scanning and the transporting. Doing so would utilize known methods in the art to record the elapsed time of a sample in the machine, the mixing time (i.e. the time between the scanning step and transporting step would be the inverting step) and to track the sample, which are important parameters for samples and reagents as taught by Sarwar.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 29 above, and further in view of Ferkany.
Regarding claim 34, Thomas in view of Champseix further teaches wherein the sample container includes a tube (Fig. 29) and a cap secured to the tube (Fig. 29, element 2804). Thomas in view of Champseix fails to teach the transporting including transporting the sample container in an inverted configuration such that the cap is disposed above a closed end of the tube.
Ferkany teaches an automatic system for preparing blood (abstract) wherein test tubes are placed in inverted position onto the test tube holders on the conveyor to pass them onto the next station (column 12, lines 54-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Champseix to incorporate the . 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Champseix as applied to claim 29 above, and further in view of Pollack.
Regarding claim 35, if it is determined that Thomas fails to teach wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment, Pollack teaches an automation system track integrated into individual analyzer stations to transport samples (Fig. 3; paragraph [0066]). Pollack teaches transporting samples along a curved axis to different stations to provide control over samples to be processed (Fig. 3; paragraphs [0066]-[0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas in view of Champseix to incorporate the teachings of Pollack to provide wherein the transporting includes transporting the sample container along a curved axis to deliver the sample container to the centrifuge or the storage compartment. Doing so would utilize known transporting methods and paths that would have a . 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas applied to claim 28 above, and further in view of Yang et al. (CN 103308376 A).
Regarding claim 36, while Thomas teaches that electronic record identifying the tubes are linked to each barcode (paragraph [0118]) and that a processing module may direct tubes to an appropriate test station automatically based on barcodes and associated tube type data (paragraph [0139]), Thomas fails to teach wherein the inverting includes inverting the sample container to repeatedly change the position of the sample container a set number of times based on the information.
Yang teaches a collecting blood mixing apparatus (abstract). Yang teaches that each kind of blood collection tube has an optimal combination of rotation speed-inclination angle-rotation time (paragraph [0007]) and that mixing blood according to that optimal combination has the best effect of the mixing reaction (paragraph [0007]). Yang teaches that the mixing apparatus provides a high degree of automation through automatic identification of the type of blood collection tube and targeted mixing operation (paragraph [0011]). Yang teaches an identification device (paragraph [0025]) to identify a barcode on the tube (paragraph [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomas to incorporate the teachings of Yang to provide wherein the inverting includes inverting the sample container to repeatedly change the position of the sample container a set number of times based on the information. Doing so . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ronsick et al. (US 20100288060 A1) teaches a method for preparing a blood sample comprising mixing sample containers by inverting the sample containers (paragraphs [0116], [0210]) and then transporting the sample containers to be centrifuged (paragraphs [0177], [0180]), and finally transporting the sample containers to a storage compartment (paragraph [0188] teaches transporting to a waste container). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797